Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2020 has been entered.

The amendment filed 11/03/2020 has been entered. Claims 1-20 are pending. Claims 1, 19 and 20 have been amended. No claim is added or canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wray (US 20130254384) hereinafter Wray in view of MACIOCCI et al. (US 20120078684) hereinafter MACIOCCI and MASUDA et al. (US 20160006640) hereinafter MASUDA.
Regarding claim 1, Wray teaches a method comprising: receiving a first set of data relating to a plurality of applications to be monitored, (i.e. a monitoring application may collect operational and performance statistics about a cloud application from both internal and external monitors, [0018]) wherein the first set of data includes unstructured data (i.e. the external monitors may provide raw data, [0102]); receiving a second set of data relating to one or more available resources (i.e.  Provide additional CPU resources to the cloud application by using operating system features to determine CPU quota for processes, [0124]).
However, Wray does not explicitly disclose the unstructured data indicative of a frequency at which at least one of the plurality of applications is mentioned in one or more data sources relating to social media and news. 
However, MACIOCCI teaches disclose the unstructured data indicative of a frequency at which at least one of the plurality of applications is mentioned in one or more data sources relating to social media and news (i.e. the media may include social media, blogs, in addition to more traditional media, such as news articles/commentary. Searching the media for discussion of each of the plurality of applications may include electronic searches to determine a number of times that each of the one or more applications is named in various media, [0053]). 
Based on Wray in view of MACIOCCI it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the media may include social media, blogs, in addition to more traditional media, such as news articles/commentary. Searching the media for discussion of each of the plurality of applications may include electronic searches to determine a number of times that each of the one or more applications is named in various media to Wray because Wray teaches resource allocation for application, and MACIOCCI suggests the media may include social media, blogs, in addition to 
One of ordinary skill in the art would have been motivated to utilize MACIOCCI into Wray system in order to increase efficiency of resource allocation for application of Wray system. 
However, Wray does not explicitly disclose determining one or more recommended allocations of the one or more available resources for monitoring the plurality of applications based on each set of data received, wherein the one or more recommended allocations comprise one or more metrics to monitor for the plurality of applications, a corresponding frequency at which each of the one or more metrics is monitored, and a recommended allocation of the one or more available resources for use in monitoring the one or more metrics.
However, MASUDA teaches determining one or more recommended allocations of the one or more available resources for monitoring the plurality of applications based on each set of data received (i.e. the probe managing program retrieves an element resource that satisfies an infrastructure monitoring request from among element resources included in the infrastructure resources and allocates the application to the retrieved element resource based on monitoring spike, [0144]), wherein the one or more recommended allocations comprise one or more metrics to monitor for the plurality of applications, (i.e. Fig. 5. Item 54, Metrics), a corresponding frequency at which each of the one or more metrics is monitored, (i.e. Fig. 5, item 55, monitoring interval), and a recommended allocation of the one or more available resources for use in monitoring the one or more metrics (i.e. the element resource satisfying the monitoring interval condition, [0154]).
Based on Wray in view of MASUDA it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the probe managing program retrieves an element resource that satisfies an infrastructure monitoring request from among element resources included in the infrastructure resources and allocates the application 
One of ordinary skill in the art would have been motivated to utilize MASUDA into Wray system in order to improve resource usage of Wray system.

Regarding claim 2, Wray teaches unstructured data comprises different types of raw data, structured data comprises different types of pre-processed data (i.e. the external monitors may provide raw data, aggregated data, pre-formatted data, or the like, [0102]), and the first set of data comprises one or more of the following: application data comprising one or more application attributes of the plurality of applications, social media data comprising unstructured data obtained from one or more social media data sources, news data comprising unstructured data obtained from one or more news media data sources, historical resource consumption data comprising structured data and unstructured data relating to historical workload resource consumption of the plurality of applications, service level objectives (SLO) data comprising one or more SLOs relating to the plurality of applications, historical failures data comprising at least one of structured data and unstructured data relating to one or more failures that occurred in the past involving the plurality of applications, historical SLO violations data comprising at least one of structured data and unstructured data relating to one or more violations of the one or more SLOs that occurred in the past, and user input data indicative of a degree to which a user prioritizes monitoring the plurality of applications over monitoring metrics (i.e. cloud applications competing for and/or sharing resources may be prioritized based on performance factors 

Regarding claim 3, Wray teaches the second set of data is indicative of available capacity of each available resource of the one or more available resources (i.e. the internal and external data may be used to determine a resource scaling score for determining if storage usage scaling be indicated In at least one of the various embodiments, metrics that may be applied may include, storage capacity, read transfer rates, write transfer rates, input/output interface bandwidth utilization, time consumed by disk activity, I/O characteristics (e.g., random versus sequential access), response times, [0128]). 

Regarding claim 4, Wray teaches where determining one or more recommended allocations of the one or more available resources for monitoring the plurality of applications based on each set of data received comprises: determining a set of application weights by determining, for each application of the plurality of applications, a corresponding weight for the application based on the first set of data, wherein the set of application weights includes each weight determined for each application of the plurality of applications (i.e. cloud applications competing for and/or sharing resources may be prioritized based on performance factors determined from the received monitor data. Also, in at least one of the various embodiments, cloud application priority may be determined by user definition and/or configuration, [0132]); and determining a set of metric weights by determining a plurality of metrics to monitor and a corresponding weight for each metric of the plurality of metrics based on the first set of data, wherein the set of metric weights includes each weight determined for each metric of the plurality of metrics (i.e. the data provided by the internal monitors may be transformed and 

Regarding claim 5, Wray teaches determining a set of application weights further comprises: analyzing unstructured data and structured data included in the first set of data separately by: applying a first predictive model to the unstructured data (i.e. the received external monitor data may be normalized, [0070]); applying a second predictive model to the structured data (i.e. the received data may be normalized to a defined range using data normalization techniques, [0105]); obtaining a first set of weights from the first predictive model; obtaining a second set of weights from the second predictive model (i.e. one or more scores representing the performance scores for critical path documents may be provided, [0071]); and combining the first set of weights and the second set of weights to obtain the set of application weights (i.e. the CASF may compute one or more scores, [0084]); wherein each of the first predictive model and the second predictive model is trained to predict a resource consumption of an application (i.e. monitoring the internal performance metrics may include, monitoring at least one of a disk usage metric, a CPU usage metric, or a memory usage metric, [0022]), and a weight for the application is determined based on the resource consumption predicted (i.e. determine a resource scaling score for determining if storage usage scaling be indicated In at least one of the various embodiments, metrics that may be applied may include, storage capacity, read transfer rates, write transfer rates, input/output interface bandwidth utilization, time consumed by disk activity, [0128]).

Regarding claim 6, the combination of Wray and MACIOCCI teaches applying a first predictive model to the unstructured data comprises: determining, for each application of the plurality of applications, a corresponding frequency of mentions of the application in the unstructured data by determining frequencies of text relating to the application in the one or 

Regarding claim 7, Wray teaches the second predictive model is a regression model trained to predict resource consumption of an application based on application attributes of the application (i.e. the predicted memory usage exceeds the current memory allocation, the CASF may allocate additional memory resources to the web application, [0092]).

Regarding claim 8, Wray teaches combining the first set of weights and the second set of weights to obtain the set of application weights comprises: combining the first set of weights 

Regarding claim 9, Wray teaches determining a set of application weights further comprises: analyzing together unstructured data and structured data included in the first set of data by applying a predictive model to both the unstructured data and the structured data (i.e. an analysis of the received monitoring information, [0059]); and obtaining a set of weights from the predictive model, wherein the set of application weights is the set of weights (i.e. one or more scores representing the performance scores for critical path documents may be provided. In at least one of the various embodiments, the critical score information may retrieved from a database, local cache, [0071]); wherein the predictive model is trained to predict a resource consumption of an application, and a weight for the application is determined based on the resource consumption predicted (i.e. the predicted CPU score exceeds the current CPU allocation, the CASF may allocate additional CPU resources to the web application that is being monitored, [0087]).

Regarding claim 10, Wray teaches applying a predictive model to both the unstructured data and the structured data comprises: structuring the unstructured data into new structured data (i.e. the received external monitor data may be normalized, [0070]); and applying the predictive model to both the new structured data and the structured data (i.e. if the predicted CPU score exceeds the current CPU allocation, the CASF may allocate additional CPU resources to the web application that is being monitored, [0087]).

Regarding claim 11, Wray teaches the predictive model is a regression model trained to predict resource consumption of an application based on application attributes of the application 

Regarding claim 12, Wray teaches determining a set of metric weights further comprises: analyzing unstructured data and structured data included in the first set of data separately by (i.e. an analysis of the received monitoring information, [0059]): applying a first classification model to the unstructured data; applying a second classification model to the structured data (i.e. data records may be classified based on time periods (e.g., hourly, daily, weekly, monthly, or the like), type of data (e.g., system log records, web server log records, database log records, [0118]); obtaining a first set of weights based on scores from the first classification model; obtaining a second set of weights based on scores from the second classification model (i.e. one or more scores representing the performance scores for critical path documents may be provided, [0071]); and combining the first set of weights and the second set of weights to obtain the set of metric weights (i.e. the CASF may compute one or more scores, [0084]); wherein each classification model is trained to predict a score indicative of a likelihood that a failure involving an application is associated with a SLO violation relating to the application (i.e. a CPUthreshold value may be tied to a particular cloud application, ([0085]) and if the predicted CPU score exceeds the current CPU allocation, ([0087]); wherein the first classification model is trained based on historical unstructured data relating to one or more applications; and wherein the second classification model is trained based on historical structured data relating to one or more applications (i.e. the internal monitors may submit raw data, aggregated data, pre-formatted data, or the like. Further, in at least one of the various 

Regarding claim 13, Wray teaches combining the first set of weights and the second set of weights to obtain the set of metric weights comprises: combining the first set of weights and the second set of weights based on at least one of an aggregation function and a predictive model (i.e. the CASF may compute one or more scores, [0084]).

Regarding claim 14, Wray teaches determining a set of metric weights further comprises: analyzing together unstructured data and structured data included in the first set of data by applying a classification model to both the unstructured data and the structured data (i.e. an analysis of the received monitoring information, [0059]); and obtaining a set of weights based on scores from the classification model, wherein the set of metric weights is the set of weights (i.e. one or more scores representing the performance scores for critical path documents may be provided, [0071]); wherein the classification model is trained to predict a score indicative of a likelihood that a failure involving an application is associated with a SLO violation relating to the application (i.e. a CPUthreshold value may be tied to a particular cloud application, ([0085]) and if the predicted CPU score exceeds the current CPU allocation, ([0087]); and wherein the classification model is trained based on historical unstructured data relating to one or more applications and historical structured data relating to the one or more applications (i.e. the internal monitors may submit raw data, aggregated data, pre-formatted data, or the like. Further, in at least one of the various embodiments, internal monitors may 

Regarding claim 15, Wray teaches applying a classification model to both the unstructured data and the structured data comprises: structuring the unstructured data into new structured data (i.e. the received external monitor data may be normalized, [0070]); and applying the classification model to both the new structured data and the structured data (i.e. if the predicted CPU score exceeds the current CPU allocation, the CASF may allocate additional CPU resources to the web application that is being monitored, [0087]).

Regarding claim 16, Wray teaches determining one or more recommended allocations of the one or more available resources for monitoring the plurality of applications based on each set of data received further comprises: determining a ranked link of metrics to monitor based on the set of application weights, the set of metric weights, and the user input data (i.e. the data provided by the internal monitors may be transformed and normalized to produce values representing a score for one or more performance metrics that may be associated with the cloud application(s), [0116]); and determining the one or more recommended allocations based on the ranked list, the second set of data, and an optimization model (i.e. the CASF may monitor the sufficiency of computing resources that may be allocated to one or more cloud applications. In at least one of the various embodiments, such computing resources may include, CPU quota utilization, network bandwidth, memory, storage access I/O, storage volume, [0061]).

Regarding claim 17, Wray teaches determining a ranked link of metrics to monitor based on the set of application weights, the set of metric weights, and the user input data comprises: 

Regarding claim 18, Wray teaches the optimization model is an integer programming model (i.e. performance metrics may be normalized and compared using one or more formulas for to determine if the scaling exceeds a defined threshold, [0021]).

Regarding claims 19-20, the limitations of claims 19-20 are similar to the limitations of claim 1. Wray further teaches a system comprising: at least one processor; and a non-transitory processor-readable memory device storing instructions (i.e. network device 200 includes processor 222 in communication with mass memory, [0036]), a computer program product comprising a computer-readable hardware storage medium having program code (i.e.  processor-readable media typically embodies computer-readable instructions, data structures, program modules, or other data, [0031]). Therefore, the limitations of claims 19-20 are rejected in the analysis of claims 1 above, and the claims are rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
2/9/2021
/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447